Citation Nr: 0216431	
Decision Date: 11/15/02    Archive Date: 11/25/02

DOCKET NO.  01-06 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for residuals of acute 
poliomyelitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel







INTRODUCTION

The veteran served on active duty from July 1945 to March 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which denied the benefit sought on 
appeal.   


REMAND

During the pendency of this appeal, the veteran underwent a 
VA examination for neurological disorders in April 2001.  The 
report of that examination shows that the examiner 
recommended that the veteran undergo EMG examination of all 
four extremities to evaluate for neurologic deficits.  A 
statement of the case was issued in June 2001.  

In response to a request by the RO an EMG examination was 
conducted at a VA facility in September 2001.  The examiner 
from the April 2001 VA examination has not had an opportunity 
to review the findings from the EMG examination and to 
incorporate those findings into an opinion as to the nature 
and severity of residuals of the veteran's acute 
poliomyelitis.  Also the RO apparently has not had an 
opportunity to review this evidence in conjunction with the 
veteran's claim. 

Accordingly, the case is remanded for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 and the implementing 
regulation are completed. 

2.  The RO should furnish the appellant 
the appropriate release of information 
forms in order to obtain copies of all VA 
and private medical records since 
September 1999 to the present, pertaining 
to treatment for any residuals of acute 
poliomyelitis.  The RO is requested to 
obtain all such records which are not on 
file.

3.  Thereafter, the RO should request 
that the examiner from the April 2001 VA 
examination for neurological disorders 
(if unavailable another VA neurologist) 
to review the September 2001 VA EMG 
testing report in conjunction with the 
evidence of records, including the April 
2001 VA examination report.  Thereafter, 
the examiner should comment in an 
addendum on the presence and severity of 
any objectively ascertainable residuals 
of acute poliomyelitis, to include motor, 
sensory, or mental function, weakness and 
numbness as reported by the veteran, 
particularly involving the extremities.  
The claims folder should be made 
available to the examiner 

4.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




